DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11, 17, 23, 26, 27, 28.
Amended: 1, 11, 17, 23 and 26.
Cancelled: 4, 6, 20, 25 and 29.
Pending: 1-3, 5, 7-19, 21-24, 26-28 and 30. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 11-15, filed 12/22/2021, with respect to claim(s) 1-3, 5, 7-8, 10-19, 21-24, 28 and 30 have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 5, 7-8, 10-19, 21-24, 28 and 30 has been withdrawn. 
Allowable Subject Matter
Claim(s) 1-3, 5, 7-19, 21-24, 26-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are WU, YUAN and CHIEN.
WU discloses a method and apparatus for controlling a DRAM refresh rate. In one embodiment, a computer system includes a memory subsystem having a memory controller and one or more DRAM (dynamic random access memory) devices. The memory controller is configured to periodically initiate a refresh cycle to the one or more DRAM devices. The memory controller is also configured to monitor the temperature of the one or more DRAM devices. If the temperature exceeds a preset threshold, the memory controller is configured to increase the rate at which the periodic refresh cycle is performed.
YUAN discloses systems and methods for adaptive data retention management in non-volatile memory. A solid state device (SSD) includes non-volatile memory (NVM) for storing data. The SSD is configured to determine a temperature of the NVM. If the temperature of the NVM is below a predetermined temperature, the SSD maintains a data retention refresh rate of the data stored in the NVM. If the temperature of the NVM is equal to or above the predetermined temperature, the SSD adjusts the data retention refresh rate at a first rate and then a second rate, each adjustment based on the temperature of the NVM. The first rate and the second rate are different, for example, the second rate is less than the first rate.
 

Re: Independent Claim 1 (and dependent claim(s) 2-3, 5 and 7-10), there is no teaching or suggestion in the prior art of record to provide:
Autonomously adjusting the operation of the memory device from the first mode of operation to the second mode of operation based at least in part on determining that the detected event satisfies a condition of the configuration for operation adjustment.

Re: Independent Claim 11 (and dependent claim(s) 12-16), there is no teaching or suggestion in the prior art of record to provide:
Autonomously adjust the operation of the memory device from the first mode of operation to the second mode of operation based at least in part on determining that the detected event satisfies a condition of the configuration for operation adjustment.

Re: Independent Claim 17 (and dependent claim(s) 18-19 and 21-22), there is no teaching or suggestion in the prior art of record to provide:
Transmitting, to the host device, an indication of a second mode of operation; the receiving based at least in part on transmitting the indication of the second mode of operation.
 	
Re: Independent Claim 23 (and dependent claim(s) 24), there is no teaching or suggestion in the prior art of record to provide:
detect a value set by the host device for a register of a memory device, the value indicating a second mode of operation;
wherein receiving the indication is based at least in part on detecting the value stored at the register.

Re: Independent Claim 26, there is no teaching or suggestion in the prior art of record to provide:
A device, comprising: a memory array having a plurality of memory cells; a memory interface coupled with the memory array and operable to receive commands from a host device; and circuitry coupled with the memory array and the memory interface, the circuitry operable to cause the device to: detect, while in a first mode of operation, an event associated with a reduction of data integrity for the memory array; transmit, to the host device, signaling indicating the event; 
receive, from the host device responsive to the signaling indicating the event, an indication for transitioning the memory array to the second mode of operation associated with an increased data retention of the memory array; and operate the memory array using the second mode of operation based at least in part on receiving the indication.

Re: Independent Claim 27, there is no teaching or suggestion in the prior art of record to provide:
A device, comprising: a memory array having a plurality of memory cells; a memory interface coupled with the memory array and operable to receive commands from a host device; and circuitry coupled with the memory array and the memory interface, the circuitry operable to cause the device to: detect, while in a first mode of operation, an event associated with a reduction of data integrity for the memory array; transmit, to the host device, signaling indicating the event; receive, from the host device responsive to the signaling indicating the event, an indication for transitionin2 the memory array to a second mode of operation associated with an increased data retention of the memory array; and 
operate the memory array using the second mode of operation based at least in part on receiving the indication.

Re: Independent Claim 28 (and dependent claim(s) 30), there is no teaching or suggestion in the prior art of record to provide:
receive, from the memory device, an indication of a recommended change to a second mode of operation; and 
transmit, to the memory device, an indication to change to the second mode of operation based at least in part on receiving the indication of the recommended change from the memory device.

Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov